NUMBER 13-15-00010-CR

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


PAULO TREVINO,                                                                 Appellant,

                                            v.

THE STATE OF TEXAS,                                                             Appellee.


                      On appeal from the 214th District Court
                           of Nueces County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
                Before Justices Garza, Benavides, and Perkes
                              Order Per Curiam

       This cause is currently before the Court on appellant's fourth motion for extension

of time to file the brief.   The reporter’s record was filed on January 26, 2015, and

appellant’s brief was originally due to be filed thirty days thereafter. See Tex. R. App. P.
38.6(a). This Court has previously granted appellant three extensions of time totaling 91

days to file the brief, and appellant now seeks additional time to file the brief.

       The Court GRANTS appellant’s fourth motion for extension to file the brief and

ORDERS the Honorable Roberto G. Vela to file the brief on or before June 26, 2015.

The Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief

in this matter. No further extensions will be granted absent exigent circumstances. If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4).

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
11th day of June,2015.




                                              2